Bergait, J.
(dissenting). As to the time and place of interrogation of appellants and notice to persons responsible for'their care, there was substantial compliance with section 724 of the Family Court Act. There is sufficient basis for the factual finding that the confessions were not coerced.
Since the adjudication of juvenile delinquency is not a conviction for a crime and is made in a civil proceeding in the Family Court, the purpose of which is to protect and treat a child and not to punish him, the preliminary questioning of the child by police and other authorities as to facts underlying the *65proceeding should not be measured precisely by the standards which would apply to a criminal ease.
Due process requirements are met by fair treatment and in an arguable situation the finding supporting fair treatment implicit in the decision here reviewed should be accepted. The evidence of the underlying acts upon which the courts made its adjudication is substantial and sufficient and is corroborated as required by subdivision (b) of section 744 of the Family Court Act.
It is not possible to read this record without believing that the appellants are in need of custodial care and this is what the adjudication in Family Court affords them.
The order should be affirmed.
Chief Judge Desmond and Judges Fuld, Van Voorhis and Burke concur with Judge Keating ; Judge Bergan dissents and votes to affirm in an opinion in which Judge Scileppi concurs.
Order and judgment reversed and matters remitted to the Family Court for further proceedings in accordance with the opinion herein.